                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    CEDRIC HUTTON                                           CIVIL ACTION

    VERSUS                                                     NO. 17-8071

    KRISTNA SHANMUGOM                                     SECTION “R” (4)


                         ORDER AND REASONS

       Plaintiff Cedric Hutton, an individual currently incarcerated at the

Elayn Hunt Correctional Center in St. Gabriel, Louisiana, filed this pro se

complaint under 42 U.S.C. § 1983 against a physician who performed his eye

surgery.1 The Court has reviewed de novo the complaint,2 the applicable law,

the Magistrate Judge’s Report and Recommendation, 3 and plaintiff’s

objections to the Report and Recommendation. 4 For the following reasons,

the Court approves the Magistrate Judge’s recommendation that plaintiff’s

complaint should be dismissed.

       As the Magistrate Judge explained, plaintiff’s claims are governed by

the Louisiana Medical Malpractice Act (LMMA).5 Because plaintiff’s claims

do not arise under federal or constitutional law, this Court has jurisdiction



1      R. Doc. 1.
2      Id.
3      R. Doc. 9.
4      R. Doc. 10.
5      R. Doc. 9 at 3.
over his LMMA claims only if there is complete diversity of citizenship

between the parties and the amount in controversy exceeds $75,000. 28

U.S.C. §§ 1331, 1332. Plaintiff does not assert that there is diversity of

citizenship between the parties. The Court therefore has no jurisdiction over

the action.

      Even if the Court did have jurisdiction over the action, plaintiff’s

complaint must be dismissed for the separate reason explained by the

Magistrate Judge. Plaintiff’s LMMA claims must be submitted to a medical

review panel prior to filing suit, so his complaint is premature.6

      Accordingly,    plaintiff’s   complaint   is   DISMISSED       WITHOUT

PREJUDICE. Plaintiff’s motion to appoint counsel to assist him with his

medical malpractice claim 7 is also DISMISSED, because the Court does not

have jurisdiction over this action.



       New Orleans, Louisiana, this _____
                                     19th day of December, 2018.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




6     Id. at 3.
7     R. Doc. 11.
